Per Curiam:
We do not agree with the learned referee that the proceedings should be dismissed upon the theory that the attorney was not guilty of misconduct. As we said heretofore in this proceeding (161 App. Div. 958), the submission of an illegal and an excessive bill of costs is a serious offense. (Matter of Mashbir, 44 App. Div. 632.) The attorney did not establish propriety of conduct in the taxation of his costs; for there appears no justification for the insertion of some items in his bill, and also no sufficient proof that the amounts of other items were legal or were proper. The attorney’s only excuse is inexperience, and this is not excuse but at best palliation. While, under all the facts elicited upon the hearing, we think that the attorney should neither be disbarred nor suspended, we do think that he should be thus reprimanded formally. The record as thus modified is confirmed. Jenks, P. J., Thomas, Rich and Putnam, JJ., concurred; Stapleton, J., taking no part. Report of the referee modified, and respondent reprimanded.